DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1:
	In claim 1, lines 11-16, the limitation “a plurality of second conductive lines extended in the second direction, electrically connected to the plurality of second electrodes included in the second solar cell and the plurality of first electrodes included in a third solar cell of the plurality of solar cells which is adjacent to the second solar cell by the conductive adhesives, and insulated to the plurality of first electrodes included in the second solar cell and the plurality of 
	Claim 1 appears to be drawn to Applicant’s fig. 6 because it recites “wherein an arrangement of the conductive adhesives and the insulating layers is different in neighboring cells”.  Referring to Applicant’s fig. 6, as an example, the first solar cell is on the left side, the second solar cell is in the middle and the third solar cell is on the right side of the drawing.
It seems Applicant’s fig. 6 discloses a plurality of second conductive lines extended in the second direction, electrically connected to the plurality of first electrodes included in the second solar cell and the plurality of second electrodes included in a third solar cell of the plurality of solar cells which is adjacent to the second solar cell by the conductive adhesives, and insulated to the plurality of second electrodes included in the second solar cell and the plurality of first electrodes included in the third solar cell by insulating layers
Clarification is needed for claim 1, lines 11-16 to clearly indicate the electrical connections and insulation points of the second conductive lines at the second solar cell and third solar cell.

Regarding claim 12:
	In claim 12, lines 1-3, the limitation “wherein the insulating layers are formed at crossings of the plurality of second electrodes and the plurality of second conductive lines at the second solar cell” is indefinite in view of Applicant’s fig. 6.  
	Continuing from the discussion above in claim 1, the claim appears to be drawn to Applicant’s fig. 6.  Referring to Applicant’s fig. 6, as an example, the first solar cell is on the left side, the second solar cell is in the middle and the third solar cell is on the right side of the drawing.
	It seems Applicant’s fig. 6 discloses wherein the insulating layers are formed at crossings of the plurality of first electrodes and the plurality of second conductive lines at the second solar cell, rather than “at crossings of the plurality of second electrodes”.

Regarding claim 13:
	In claim 13, lines 4-5, the limitation “wherein the insulating layers are formed at the crossings of the plurality of first electrodes and the plurality of second conductive lines of the second solar cell” is indefinite in view of Applicant’s fig. 6.  
	Continuing from the discussion above in claim 1, the claim appears to be drawn to Applicant’s fig. 6.  Referring to Applicant’s fig. 6, as an example, the first solar cell is on the left side, the second solar cell is in the middle and the third solar cell is on the right side of the drawing.
	It seems Applicant’s fig. 6 discloses wherein the insulating layers are formed at the crossings of the plurality of second electrodes and the plurality of second conductive lines of the second solar cell, rather than “at the crossings of the plurality of first electrodes”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isaka, US Publication No. 2011/0120530 A1.

	Isaka teaches:	1. A solar cell module comprising (see fig. 8): 
	a plurality of solar cells (e.g. three shown in fig. 8, top, middle and bottom) each including a semiconductor substrate and a plurality of first electrodes (121) and a plurality of second electrodes (122), which are alternately formed and extended in a first direction (e.g. horizontal) on a back surface of the semiconductor substrate; 
	a plurality of first conductive lines (131) extended in a second direction (e.g. vertical) crossing to the first direction, electrically connected to the plurality of first electrodes (121) included in a first solar cell (e.g. top) of the plurality of solar cells and the plurality of second electrodes (122)  included in a second solar cell (e.g. middle) of the plurality of solar cells which is adjacent to the first solar cell by conductive adhesives, and insulated (142) to the plurality of second electrodes (122) included in the first solar cell (e.g. top) and the plurality of first electrodes (121) included in the second solar cell (e.g. middle) by insulating layers (142); and 
	a plurality of second conductive lines (132) extended in the second direction (e.g. vertical), electrically connected to the plurality of second electrodes (e.g. first electrodes 121; also see 35 USC 112 rejection above) included in the second solar cell (e.g. middle) and the plurality of first electrodes (e.g. second electrodes 122; also see 35 USC 112 rejection above) included in a third solar cell (e.g. bottom) of the plurality of solar cells which is adjacent to the second solar cell by the conductive adhesives, and insulated (142) to the plurality of first electrodes (e.g. second electrodes 122; also see 35 USC 112 rejection above) included in the second solar cell (e.g. middle) and the plurality of second electrodes (e.g. first electrodes 121; also see 35 USC 112 rejection above) included in the third solar cell (e.g. bottom) by insulating layers, 
	wherein an arrangement of the plurality of first electrodes (121) and the plurality of second electrodes (122) in each of the plurality of solar cells is the same, and 
	wherein an arrangement of the conductive adhesives (e.g. electrical connections of 131, 132) and the insulating layers (142) is different in neighboring cells.  See Isaka at para. [0001] – [0181], figs. 1-18.

2. The solar cell module of claim 1, wherein the second direction (e.g. vertical) is crossing the first direction (e.g. horizontal) perpendicularly, fig. 8.

3. The solar cell module of claim 1, wherein the conductive adhesives are one of an electrical conductive adhesive, a conductive paste, a solder paste or a conductive adhesive film, para. [0081]

7. The solar cell module of claim 1, wherein the insulating layers are an insulating paste, para. [0170].

Regarding claims 8-9:
	Isaka teaches the insulating layer is made from an insulating paste such as a UV curing type insulation ink made by Jujo Chemical Co., Ltd at para. [0170].
	Isaka is silent the insulating layers include a resin and wherein the resin is one of epoxy, acryl or silicon resin.
	It would have been obvious to one having ordinary skill in the art to use insulating layers including a resin that is one of epoxy, acryl or silicon resin, since it is within the general skill of a worker in the art to select known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.

Regarding claim 10:
	Isaka further teaches:
10. The solar cell module of claim 1, wherein an area of the insulating layers are greater than an area of the conductive adhesives (e.g. In fig. 8, the insulating layers 142 extend to beyond the  left and right of 131 and 132), para. [0081]. 
MPEP § 2125, Drawings as Prior Art, indicates:  ” Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972)…When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP § 2121.04 for more information on prior art drawings as “enabled disclosures.”  

	Isaka further teaches:
11. The solar cell module of claim 1, (see fig. 8) wherein the conductive adhesives are formed at crossings of the plurality of first electrodes (121) and the plurality of first conductive lines (131) at the first solar cell (e.g. top), and the insulating layers (142) are formed at crossings of the plurality of first electrodes (121) and the plurality of first conductive lines (131) of the second solar cell (e.g. middle), para. [0081], para. [0105] – [0109].

12. The solar cell module of claim 1, (see fig. 8) wherein the insulating layers (142) are formed at crossings of the plurality of second electrodes (122) the plurality of second conductive lines (132) at the second solar cell (e.g. middle), and the conductive adhesives are formed at crossings of the plurality of second electrodes (122) and the plurality of second conductive lines (132) of the third solar cell (e.tg. top), para. [0105] – [0109].

13. The solar cell module of claim 1, (see fig. 8) wherein the conductive adhesives are formed at crossings of the plurality of first electrodes (121) and the plurality of second conductive lines (132) at the second solar cell (e.g. middle), and wherein the insulating layers (142) are formed at the crossings of the plurality of first electrodes (e.g. second electrodes 122; also see 35 USC 112 rejection above) and the plurality of second conductive lines (132) of the second solar cell (e.g. middle), para. [0081], para. [0105] – [0109].

14. The solar cell module of claim 1, (see fig. 8) wherein the insulating layers (142) are formed at crossings of the plurality of second electrodes (122) and the plurality of second conductive lines (132) at the second solar cell (e.g. middle), and the conductive adhesives are formed at crossings of the plurality of second electrodes (122) and the plurality of second conductive lines (132) of the third solar cell (e.g. bottom), para. [0105] – [0109].

15. The solar cell module of claim 1, wherein each of the plurality of the first and second conductive lines uses a conductive wire or a conductive ribbon having a stripe shape extending in one direction, fig. 8, para. [0081], para. [0105] – [0109].


Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isaka, as applied to claim 1 above, and further in view of DeGroot et al., US Publication No. 2015/0000720 A1.

Regarding claims 4-5:
Isaka teaches all the limitations of claim 1 above and further teaches the conductive adhesive is a solder at para. [0081].
	Isaka does not expressly teach the conductive adhesives include a resin and conductive metal particles; and wherein the resin is one of epoxy, acryl or silicon resin.
	In an analogous art, Degroot teaches that solder or electrically conductive adhesives can be considered equivalent materials known in the art to form an electrical connection to electrodes of a solar cell.  See Degroot at para. [0002], [0028].  The electrically conductive adhesive can comprise a resin such as epoxy and metal particles such as silver, gold, copper, nickel, etc at para. [0029].
	Therefore, because solder and an electrically conductive adhesive were art-recognized equivalents, one of ordinary skill in the art would have found it obvious to substitute Isaka’s solder for an electrically conductive adhesive comprising a resin and metal particles, as recited in the claim.  Also see MPEP § 2144.06, Art Recognized Equivalence for the Same Purpose.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Isaka with the teachings of Degroot because providing more than one material for the conductive adhesive enables greater flexibility in semiconductor manufacturing and raw material selection.

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isaka, as applied to claim 1 above, and further in view of Umetani, Japanese Publication No. JP 2007-149871.

	Regarding claim 6:
Isaka teaches all the limitations of claim 1 above and further teaches the conductive adhesive is a solder at para. [0081].
	Isakai is silent the conductive adhesives include a first solder paste having a first melting point and a second solder paste having a second melting point lower than the first melting point.
	In an analogous art, Umetani teaches forming an electrical connections to electrodes of a solar cell using a first solder having a different melting point from that of a second solder layer.  See Umetani at English Abstract.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Isaka with the teachings of Umetani to have the conductive adhesives include a first solder paste having a first melting point and a second solder paste having a second melting point lower than the first melting point because Umetani teaches it can reduce warpage, improve reliability after connection and reduce loss of electronic output of the interconnecter.  See Umetani at English Abstract.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
18 February 2021